Case 1:20-cv-22265-RNS Document 17 Entered on FLSD Docket 07/17/2020 Page 1 of 7



                                    United States District Court
                                              for the
                                    Southern District of Florida

  Elda Garcia, Plaintiff,                          )
                                                   )
  v.                                               )
                                                   )
                                                     Civil Action No. 20-22265-Civ-Scola
  Brett R. Rinehart, in his capacity as            )
  District Director of the U.S.                    )
  Citizenship and Immigration                      )
  Services, and others, Defendants.                )
                     Order Granting Motion for Judgment on the Pleadings

         Plaintiff Elda Garcia, through an emergency petition filed in this Court,
  seeks to correct the birth year indicated on her certificate for naturalization.
  (Pl.’s Pet., ECF No. 1.) The certificate, issued by United States District Court
  Judge Joseph I. Bogart on March 26, 1969, lists her birth year as 1936 but her
  correct birth year is 1938. This error resulted from a scrivener’s error, which
  Garcia was aware of, originating from Garcia’s Cuban-issued government
  documents when she was forced to leave Cuba, on short notice, as part of the
  Freedom Flights in 1963, during the Cuban Revolution. After the Government
  answered the petition, Garcia moved, on an expedited basis, for judgment on
  the pleadings. (Pl.’s Mot., ECF No. 11). In her motion, Garcia points out the
  Government does not dispute the salient facts she set forth, supporting her
  petition for relief. The Government, however, nonetheless opposes the motion,
  arguing Garcia’s “petition and the motion for judgment on the pleadings are
  laden with disputed facts and unsubstantiated conclusions and should be
  denied.” (Defs.’ Resp. to Mot. ¶ 2, ECF No. 15, 2.) Garcia has also filed a reply,
  maintaining the Government has failed to actually dispute the underpinnings
  of her claim. (Pl.’s Reply, ECF No. 16, 1–2.) After careful review, the Court finds
  Garcia has established her entitlement to judgment on the pleadings and
  grants her motion. (ECF No. 11.)

        1. Background 1
         According to her verified petition, Garcia has navigated a complicated
  web of bureaucracy in attempting to resolve a discrepancy between the birth
  year listed in her Cuban-issued passport and birth certificate and her actual
  birth year. Due to a scrivener’s error, the birth year listed in her Cuban-issued


  1   Unless otherwise noted, the facts, set forth in this section are undisputed.
Case 1:20-cv-22265-RNS Document 17 Entered on FLSD Docket 07/17/2020 Page 2 of 7



  documents is 1936 whereas Garcia’s actual birth year is 1938. Garcia says this
  documentation was provided to her as she was fleeing Cuba and because of the
  turmoil, she felt she could not risk any delay occasioned by seeking re-issued,
  corrected documents. Recently, however, through considerable time and effort
  and with the assistance of counsel, Garcia was able to secure paperwork from
  Cuba—a corrected birth certificate and a corrected certificate of baptism—
  which reflect her correct birthdate: October 23, 1938. (Ex. C., ECF No. 1-3.)
         After obtaining the corrected records from Cuba, Garcia attempted to
  correct the birth year indicated in her U.S. passport. Garcia says the United
  States Citizenship and Immigration Services advised her that in order to
  correct her passport, she must first provide a corrected certificate of
  naturalization. Further, she says, as USCIS explained, USCIS does not itself
  have jurisdiction to provide her with a corrected certificate of naturalization.
  Instead, she proffers, the only way the certificate, issued in 1969, by a court in
  the Southern District of Florida, can be corrected is for the Court to do one of
  the following: (1) correct her certificate of naturalization so that it identifies her
  correct birthdate; (2) provide a replacement certificate of naturalization in the
  event the original cannot be amended; or (3) order the USCIS to issue a
  replacement certificate. Once Garcia obtains a corrected certificate of
  naturalization, USCIS can correct her passport; and once she has a corrected
  passport, she can obtain a corrected Florida driver’s license and any other
  documents that do not reflect her true birthdate. Garcia is concerned that,
  upon her death, complications may arise in administering her estate because
  her social security information, and her corrected documents from Cuba,
  reflect her actual birthdate, while her certificate of naturalization, her passport,
  and her Florida driver’s license do not.
         The relief Garcia requests is time sensitive because USCIS has set a
  deadline of August 15, 2020, which it says it will not extend, for her to submit
  all evidence in support of her request for a corrected passport.

     2. Legal Standard
         As set forth in Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings
  are closed—but early enough not to delay trial—a party may move for judgment
  on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is proper
  when no issues of material fact exist, and the moving party is entitled to
  judgment as a matter of law based on the substance of the pleadings and any
  judicially noticed facts.” Cunningham v. Dist. Attorney’s Office, 592 F.3d 1237,
  1255 (11th Cir. 2010). A court ruling on a 12(c) motion must “accept all the
  facts in the [pleadings] as true and view them in the light most favorable to the
  nonmoving party.” Id. A motion for judgment on the pleadings is subject to the
Case 1:20-cv-22265-RNS Document 17 Entered on FLSD Docket 07/17/2020 Page 3 of 7



  same analysis as a motion to dismiss pursuant to Rule 12(b)(6). Hawthorne v.
  Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998).
         Under the applicable 12(b)(6) standard, a pleading must contain
  “sufficient factual matter, accepted as true, to state a claim to relief that is
  plausible on its own face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (cleaned
  up). 2 While the Court must accept well-pleaded facts as true, it need not
  assume the truth of conclusory allegations, nor are parties entitled to have a
  court view unwarranted deductions of fact or argumentative inferences in their
  favor. See, e.g., Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (mere
  “labels and conclusions, and a formulaic recitation of the elements of a cause
  of action” insufficient to survive motion to dismiss); Papasan v. Allain, 478 U.S.
  265, 286 (1986); Fin. Sec. Assurance, Inc. v. Stephens, Inc., 500 F.3d 1276,
  1282 (11th Cir. 2007) (per curiam). A court may also properly consider
  documents attached to the complaint, answer, or motion so long as they are (1)
  central to the plaintiff’s claim, and (2) undisputed. Horsley v. Feldt, 304 F.3d
  1125, 1134–1135 (11th Cir. 2002); cf. Griffin Indus., Inc. v. Irvin, 496 F.3d
  1189, 1205–06 (11th Cir. 2007) (including exhibits among factual allegations to
  be considered on 12(b)(6) motion to dismiss, stating “when the exhibits
  contradict the . . . allegations of the pleading, the exhibits govern”). “To obtain
  a judgment on the pleadings, the moving party must clearly establish that no
  material issue of fact remains unresolved and that it is entitled to judgment as
  a matter of law.” Bryan Ashley Intern., Inc. v. Shelby Williams Indus., Inc., 932
  F. Supp. 290, 291 (S.D. Fla. 1996) (Highsmith, J.)

      3. Analysis
         Upon Garcia’s filing of her petition, the Court ordered the Government to
  do one of two things: “(1) if the parties are in agreement, the Government must
  submit a joint notice indicating the parties’ understanding, attaching a
  proposed order for the Court’s review; or (2) if the parties are not in agreement,
  the Government must respond to the petition, explaining why it believes Garcia
  is not entitled to the relief the Court proposes.” (Order, ECF No. 7.) In response,
  the Government objected to Garcia’s petition. (Defs.’ Resp. to Pet., ECF No. 10.)
  The Government’s objections are based, primarily, on the results of inquiries
  Government counsel made to the USCIS. According to Government counsel,
  the USCIS informed, because of the repeated times Garcia has attested,
  sometimes under oath, over the past fifty years, that her birth year is 1936, it


  2  The Court uses (cleaned up) to indicate that internal quotation marks, alterations, or
  citations have been omitted from quotations. See, e.g., Durham v. Rural/Metro Corp., 955 F.3d
  1279, 1285 (11th Cir. 2020).
Case 1:20-cv-22265-RNS Document 17 Entered on FLSD Docket 07/17/2020 Page 4 of 7



  would deny Garcia’s request to correct her certificate. The Government, in
  answering the petition, complains the USCIS “process[es] a great volume of
  applications and cannot simply and easily reverse all identifying
  documentation, especially that which the plaintiff consistently represented to
  the United States for more than fifty years.” (Def.’s Resp. to Pet. at 6.) The
  Government also points to guidance set forth in USCIS policy manuals that
  provides for the USCIS’s correction of certificates of naturalization only when
  the USCIS itself has made a clerical error. Finally, the Government also refers
  to a regulation that provides USCIS will not deem a certificate correction
  justified “where the naturalized person later alleges that the . . . date of birth
  which the applicant stated to be his or her correct . . . date of birth at the time
  of naturalization was not in fact his or her . . . date of birth at the time of
  naturalization.” (Def.’s Resp. to Pet. at ¶ 9 (quoting 8 C.F.R. § 338.5(e)).)
          A few days after the Government filed its answer, Garcia moved for
  judgment on the pleadings. In her motion, Garcia points out the following: (1)
  the Government does not dispute that Garcia’s true birthdate is October 23,
  1938, as reflected in the corrected and unchallenged documents she has
  received from Cuba; (2) the Government has not alleged any fraudulent or bad-
  faith conduct; and (3) the Government has not alleged any prejudice it will
  suffer if the Court grants Garcia’s petition. In opposition, the Government does
  not dispute any of Garcia’s points. Instead, the Government (1) complains
  Garcia’s reliance on Rule 12, in seeking a judgment on the pleadings, is
  improper; and (2) Garcia’s petition and motion are laden with disputed facts
  and unsubstantiated conclusions. The Court finds the Government’s
  opposition misses the mark.
          To begin with, the Court concludes it has subject-matter jurisdiction over
  Garcia’s certificate of naturalization, issued by this Court in 1969, through the
  savings clause of the Immigration Act of 1990 “and that the federal courts have
  jurisdiction to consider motions to amend such certificates in accordance with
  former 8 U.S.C. § 1451(i) (1988).” Collins v. U.S. Citizenship & Immigration
  Services, 820 F.3d 1096, 1098 (9th Cir. 2016). The Government, for its part,
  does not dispute the Court’s jurisdiction to “correct, reopen and/or modify”
  Garcia’s certificate. (Def.’s Resp. at ¶ 12.)
          Next, the Government’s contention that a motion for judgment on the
  pleadings is an improper vehicle through which Garcia, as a plaintiff, can seek
  relief, is wrong. Neither the plain meaning of Federal Rule of Civil Procedure
  12(c) nor any case law supports the Government’s position. Under Rule 12(c),
  there is no restriction on which party may move for judgment on the pleadings.
  Regardless of how “curious” or “unusual” the Government finds Garcia’s
Case 1:20-cv-22265-RNS Document 17 Entered on FLSD Docket 07/17/2020 Page 5 of 7



  litigation strategy, nothing about Garcia’s seeking a judgment on the pleadings
  here is procedurally improper.
          Additionally, nowhere, in either its answer to Garcia’s petition or its
  opposition to her motion, does the Government present any evidence, or even
  allege, that 1938 is not, in fact, Garcia’s real date of birth. Instead, the
  Government complains about the following: until October 2019, Garcia never
  provided any notice to the Government that the birth year she attested to in the
  1960’s was erroneous; Garcia’s family members, decades ago, also verified the
  incorrect date; a Cuban court record from 1960 repeats the incorrect birth
  year; the USCIS and the District Court accepted and relied upon Garcia’s
  representation that her birth year was 1936; Garcia did not provide any of the
  supporting documents she submitted to justify getting Cuba to correct her
  birth year to 1938; Garcia doesn’t explain why she continued to perpetuate the
  scrivener’s error for so long; and Garcia doesn’t supply supporting facts to
  show she has been diligent in trying to fix the error. Notably, however, the
  Government’s opposition to both Garcia’s petition and motion for judgment on
  the pleadings is devoid of any allegations that Garcia acted in bad faith or
  fraudulently. Instead, the Government complains that Garcia’s “wait[ing] more
  than fifty years to seek a change resonated of dilatory” (Def.’s Resp. to Mot. at ¶
  9) and describes Garcia’s “not raising the issue with the United States during
  the past fifty years” as a “curiosity” (Def.’s Resp. to Pet. at 6). The Government
  further insists that “[b]y changing her birth year after fifty[-]one years, [Garcia]
  negates a lifetime of her identity in the United States” and that “[b]y her own
  hand, and having offered nothing to alert the need to change it for decades,
  [Garcia] sealed her identity with her birth year of 1936.” (Def.’s Resp. to Mot. at
  ¶ 4.) Importantly, however, none of these grievances, amounts to any actual
  prejudice the Government will suffer if the acknowledged scrivener’s error is
  corrected in Garcia’s certificate of naturalization or any allegation that Garcia
  has failed to show 1938 is her true birth year.
          In order to find an amendment of a certificate of naturalization
  warranted, “[m]ost cases suggest that a petitioner must offer ‘unequivocal
  evidence’ of his true date of birth.” Hussain v. U.S. Citizenship & Immigration
  Services, 541 F. Supp. 2d 1082, 1085 (D. Minn. 2008) (citing district court
  cases from Minnesota and New York). Other cases provide, however, for “a less
  stringent ‘good cause’ standard” or require clear and convincing evidence. Id.
  (citing district court cases from New York, Minnesota, and Pennsylvania).
  Regardless of the proper standard, the Court finds that, here, in any event,
  there is no dispute at all that Garcia’s true birth year is 1938. In contrast, in
  cases where such petitions have been denied, courts have pointed to, weak,
  nonexistent, or even ridiculous evidence: for example, where a petitioner
Case 1:20-cv-22265-RNS Document 17 Entered on FLSD Docket 07/17/2020 Page 6 of 7



  presented evidence that would have meant the petitioner’s mother was fifty-
  seven at the time of the petitioner’s birth, Zhang v. U.S. Dept. of Homeland Sec.,
  1:06-MC-122, 2007 WL 2156648, at *4–5 (N.D.N.Y. July 25, 2007); where a
  petitioner failed to explain at all why the date on his certificate was wrong and
  proffered no evidence whatsoever of his true date of birth, In re Osman, 07-MC-
  24S, 2007 WL 1480966, at *2 (W.D.N.Y. May 20, 2007); where the only
  evidence of petitioner’s alleged true date of birth was an untranslated,
  unauthenticated Vietnamese birth record, In re Hua, 07 MC 04 S, 2007 WL
  1087563, at *2 (W.D.N.Y. Apr. 9, 2007); and where a petitioner’s testimony was
  not credible because, among other things, she began giving her “incorrect” age
  while testifying and then had to stop and “correct” herself, Application of
  Ohanian, MISC. 93-218 (RJD), 1995 WL 62733, at *1 (E.D.N.Y. Feb. 7, 1995).
  Garcia’s petition does not suffer from such defects.
         Further, although the Government highlights, with criticism, Garcia’s
  continued reliance, for decades, on the incorrect birth year, the Court notes
  many “courts have granted petitions to amend even when the petitioner
  admitted that he knew that the date of birth that he supplied to United States
  immigration officials was not correct.” Hussain v. U.S. Citizenship &
  Immigration Services, 541 F. Supp. 2d 1082, 1087 (D. Minn. 2008) (collecting
  cases). There is no evidence, here, that the incorrect birth year Garcia
  presented ever afforded her any benefits that she would not have otherwise
  been entitled to had she supplied her correct birth year. And aside from these
  criticisms, the Government does not allege Garcia has, in any way, acted in
  bad faith or fraudulently.
         In sum, the Court is convinced (1) the date on Garcia’s certificate of
  naturalization is wrong; (2) there is no evidence that Garcia acted fraudulently
  or in bad faith—either when she initially provided the incorrect date to
  immigration authorities or when she, more recently, sought to amend the
  certificate; and (3) Garcia’s true year of birth is, in fact, 1938. Indeed, after
  carefully reviewing the Government’s opposition, the Court is perplexed as to
  why the Government did not simply agree to the relief Garcia requests. While
  the Court agrees cases like this are a drain on Government resources and that
  it certainly appears Garcia could have been much more diligent in rectifying
  the error, there is simply no good reason for the Court not to fix an error that
  everyone agrees is incorrect where that error was never relied upon or offered
  in bad faith.

     4. Conclusion
        Accordingly, the Court grants Garcia’s motion for judgment on the
  pleadings (ECF No. 11), thereby granting judgement in her favor on her
Case 1:20-cv-22265-RNS Document 17 Entered on FLSD Docket 07/17/2020 Page 7 of 7



  petition (ECF No. 1). The Court thus orders USCIS to immediately issue Garcia
  an amended certificate of naturalization that identifies her date of birth as
  October 23, 1938.
         Lastly, the Court directs the Clerk to close the case. The Court also
  denies as moot any other pending motions.
        Done and ordered at Miami, Florida, on July 16, 2020.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
